Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
JFK Hartwyck at Oak Tree ) Date: May 13, 2008

(CCN: 31-5251), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-06-167

) Decision No. CR1788
Centers for Medicare & Medicaid )
Services. )
)

DECISION

For the reasons set forth below, I uphold the Centers for Medicare & Medicaid Services’
(CMS’s) initial determination that JFK Hartwyck at Oak Tree failed to substantially
comply with participation requirements governing nursing home facilities. CMS
presented evidence which established prima facie that Petitioner was not in substantial
compliance with 42 C.F.R. §§ 483.25, 483.25(h)(2), and 483.70(c)(2), and Petitioner was
not able to rebut CMS’s claim by a preponderance of the evidence.

I. Background

JFK Hartwyck at Oak Tree (Petitioner or facility), is a long-term care facility, located in
Edison, New Jersey. Petitioner is authorized to participate in the federal Medicare
program as a skilled nursing facility (SNF). On March 21, 2005, in response to the
facility’s reporting an incident, the New Jersey State Department of Health and Senior
Services (state agency) conducted an investigation of the facility. The state agency
determined, as reported in the CMS Form 2567 Statement of Deficiencies (SOD), that
from March 4 through March 22, 2005, Petitioner was not in substantial compliance with
federal Medicare participation requirements and for one day its deficiencies posed
immediate jeopardy to residents. As a result, on August 16, 2005, CMS notified
Petitioner that it was imposing a Civil Money Penalty (CMP) of $4000: $3100 for past
noncompliance at an immediate jeopardy level on March 4, 2005, and $50 per day for 18
2

days (March 5 through March 22, 2005) of substantial noncompliance that did not amount
to immediate jeopardy. CMS Exhibit (Ex.) 9, at 1-3. Before CMS sent its notification,
Petitioner participated in Informal Dispute Resolution (IDR), after which the state agency
recommended deleting the F698 Tag (42 C.F.R. § 483.25, past noncompliance).
However, CMS did not agree with the results of IDR, and on November 15, 2005,
informed Petitioner that all of the remedies in the August 16, 2005 letter remained in
effect. P. Ex. 18.

On December 19, 2005, Petitioner requested a hearing. On May 9, 2006, Petitioner
moved for summary judgment, and on June 9, 2006, CMS opposed Petitioner’s motion
and filed a cross motion for summary judgment. I denied both requests for summary
judgment and set a schedule for briefing and a hearing. The parties filed pretrial
memoranda (CMS Memo and P. Memo). On July 16-17, 2007, I conducted a hearing in
this matter. CMS introduced 23 exhibits (CMS Exs. 1-23) and Petitioner introduced 25
exhibits (P. Exs. 1-25). I admitted the exhibits into the record. On November 16 and 19
2007, the parties filed post-hearing briefs (CMS Cl. Br. and P. Cl. Br.), and on December
5, 2007, they filed reply briefs (CMS Reply and P. Reply).

II. Issues

The issues before me are: (1) whether Petitioner was in compliance with applicable
regulations, specifically 42 C.F.R. §§ 483.70(c)(2), 483.25(h)(2), and 483.25, from March
4 through March 22, 2005; (2) if the facility was out of substantial compliance, whether
the deficiencies amounted to immediate jeopardy on March 4, 2005; and (3) if the facility
was out of compliance, whether the proposed CMP is reasonable.

Ill. Applicable Law

The Social Security Act (Act) sets forth the requirements for nursing facility participation
in the Medicare program and authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations implementing the statutory provisions. Act

§§ 1819, 1919. The Secretary’s regulations governing nursing facility participation in the
Medicare program are found at 42 C.F.R. Part 483.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance with program
participation requirements. Act § 1864(a); 42 C.F.R. § 488.20. The regulations require
that each facility be surveyed once every twelve months, and more often, if necessary, to
ensure that identified deficiencies are corrected. Act § 1819(g)(2)(A); 42 C.F.R.

§§ 488.20(a), 488.308.
3

To participate in the Medicare program, a nursing facility must maintain substantial
compliance with program requirements. To be in substantial compliance, a facility’s
deficiencies may “pose no greater risk to resident health or safety than the potential for
causing minimal harm.” 42 C.F.R. § 488.301.

If a facility is not in substantial compliance with program requirements, CMS has the
authority to impose one or more of the enforcement remedies listed in 42 C.F.R.

§ 488.406, including the imposition of a CMP. See Act § 1819(h). CMPs that are
imposed against a facility fall into two broad penalty ranges. 42 C.F.R. §§ 488.408,
488.438. The upper range of CMPs, from $3050 per day to $10,000 per day, is reserved
for deficiencies that constitute “immediate jeopardy” to a facility’s residents, and in some
circumstances, for repeated deficiencies. 42 C.F.R. § 488.438(a)(1), (d)(2). The lower
range of CMPs, from $50 per day to $3000 per day, is reserved for deficiencies that do
not constitute “immediate jeopardy,” but either cause actual harm to residents, or cause no
actual harm, but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1). “Immediate jeopardy” is defined to mean “a situation in which the
provider’s noncompliance with one or more requirements of participation has caused, or
is likely to cause, serious injury, harm, impairment, or death to a resident.” 42 C.F.R.

§ 488.301.

IV. Burden of Proof

When a penalty is imposed and appealed, CMS must establish a prima facie case that the
facility was not in substantial compliance with federal participation requirements. The
facility must overcome CMS’s showing by a preponderance of evidence to prevail.
Emerald Oaks, DAB No. 1800, at 4 (2001); Cross Creek Health Care Center, DAB No.
1665 (1998), applying Hillman Rehabilitation Center, DAB No. 1611 (1997), aff'd,
Hillman Rehabilitation Center v. HHS, No. 98-3789 (GEB), slip op., at 25 (D.N.J. May
13, 1999). The burden is set forth in the Departmental Appeals Board (Board) decision in
the Hillman case, and is discussed in detail in the Batavia Nursing and Convalescent
Center and Batavia Nursing and Convalescent Inn cases. See Batavia Nursing and
Convalescent Center, DAB No. 1904 (2004); Batavia Nursing and Convalescent Inn,
DAB No. 1911 (2004).

V. Findings of Fact, Conclusions of Law and Discussion

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.
4

A, From March 4 through March 22, 2005, the facility was not in compliance
with 42 C.F.R. §§ 483.25, 483.25(h)(2), and 483.70(c)(2).

Under the “quality of care” requirement, each resident must receive and a facility must
provide the necessary care and services to attain or maintain the highest practicable
physical, mental, and psychosocial well-being, in accordance with the resident’s
comprehensive assessment and plan of care. 42 C.F.R. § 483.25 (Tag F698). A
subsection of that regulation requires facilities to ensure that “each resident receives
adequate supervision and assistance devices to prevent accidents.” 42 C.F.R.

§ 483.25(h)(2) (Tag F324). The regulations also require facilities to maintain all essential
mechanical, electrical, and patient care equipment in safe operating condition. 42 C.F.R.
§ 483.70(c)(2) (Tag F456).

This case involves Petitioner’s maintenance of personal alarms on residents’ beds and
chairs, the supervision and assistance devices Petitioner provided for its residents, and
Petitioner’s response to an emergency. Resident | (R1) was admitted to the facility on
February 7, 2005. CMS Ex 1, at 7. He had a history that included Parkinson’s Disease,
Depression with Hallucinations and Major Depression with Psychosis. CMS Ex. 1, at 1.
R1 also had a history of falls, including several at the facility. CMS Exs. 15; 16; 18. He
spoke Russian and little or no English, so the facility had one of its staff members who
spoke Russian visit Rl when possible and create a communications book for him. Tr.
44:2-4; CMS Ex. 3, at 1-2. The facility’s social services progress notes show that R1
was having trouble adjusting to the facility and that he was restless. CMS Ex. 6, at 1. On
several occasions he attempted to get out of his bed or wheel chair without assistance. He
was able to tip his wheelchair forward to get out. CMS Ex. 18, at 14-15. The facility
addressed these problems with various interventions, including providing R1 with a low
ed with side rails and an adjacent mat, providing him with an alarm on his bed and on

is wheelchair, adding an anti-tip device to his wheelchair, recommending a “merry
walker,” using restraints, and recommending close supervision. On at least one occasion
at night Rl was given Ambien. CMS Ex. 15, at 1-3; CMS Ex. 16, at 1; CMS Ex. 18, at
22; Tr. 143:5-15. One of the restraints the facility used was a rear-closing seatbelt on
R1’s wheelchair.

On March 1, 2005, R1 was restless and agitated. Tr. 54:4-11. At 10:45 p.m. he got out of
ed without assistance, so a staff member put him in his wheelchair with the rear-closing
seatbelt and took him to the day room. CMS Ex. 5, at 6-7. CNA Vergie Staggs was
folding linens near the day room at that time. Jd. She went down the hall to take
residents’ temperatures, which she estimates took five or six minutes. Jd. at 8.

5

When CNA Staggs returned, R1 was on the floor with the rear-closing seatbelt, which
was still attached to the wheelchair, around his neck. CMS Ex. 5, at 6-7. In an interview,
CNA Staggs said, “I panicked.” Jd. at 8. She tried to loosen the seatbelt for what the
interviewer recorded as a “couple of minutes.” CNA Staggs reported that she told LPN
Elsie Fouchard that she needed help, but LPN Fouchard said she never heard her. Jd. at 7;
Tr. 28:8-9. CNA Staggs said that she went down the hall to tell another CNA, Linda
Rudy. When questioned about that decision, CNA Staggs said she did not know why she
did it. Jd. at 8. She reported feeling afraid, frightened, and not being able to “yell.” Jd.
She also said R1 looked like he would “be OK.” Jd.

CNA Staggs said that she told CNA Rudy that the seatbelt was around R1’s neck.
However, CNA Rudy did not recall CNA Staggs telling her anything about a belt around
R1’s neck, only that R1 was on the floor and needed her help. CMS Ex. 5, at 9, 15. On
their way to the day room, the two CNAs stopped to put a thermometer in its case before
attending to R1. Jd. at 14. When they got to the day room, CNA Rudy immediately
called out for LPN Fouchard. Jd. at 9, 14. When LPN Fouchard arrived she found R1
sitting on the floor in front of his wheelchair with the rear-closing seatbelt around his
neck. He was unresponsive, not breathing, and did not have a pulse. LPN Fouchard got
scissors and cut the seatbelt. /d. at 9. Staff initiated CPR, intubated R1, and called 911.
R1 regained his pulse and was transferred to the hospital. CMS Ex. 4, at 1; CMS Ex. 5, at
1, 14. He died several days later at the hospital. Tr. 13:15-22.

1. The facility did not maintain all essential mechanical, electrical, and
patient care equipment, specifically residents’ personal alarms, in safe
operating condition as required by 42 C.F.R. § 483.70(c)(2) (Tag F456).

I consider first whether this incident establishes that the facility was not in substantial
compliance with 42 C.F.R. § 483.70(c)(2), which requires facilities to maintain all
essential mechanical, electrical, and patient care equipment in safe operating condition.
Petitioner focuses much attention on explaining why R1’s chair alarm did not sound —
because his head was on the sensor pad. This argument does not adequately address the
cited deficiency. First, it does not address the fact that the volume was turned down on
the particular chair in question. If pressure were released from the sensor pad, the alarm
would have sounded at the nurses station, but it would not have sounded at the chair
itself. If the volume was turned down on the chair itself, it would not be unreasonable to
assume that the alarm was not in safe operating condition. An alarm on a chair would
alert staff within hearing distance, who would almost certainly be able to respond sooner
than staff at the nurses station to the problem of a resident getting out of his seat. Second,
even assuming that R1’s particular chair was in safe operating condition, that does not
address the broader problem of other equipment failures in the facility. The surveyor
investigated other patient equipment in the facility and found that many alarms were not
in safe operating condition.
6

When tested, Resident 2’s bed alarm did not sound in the resident’s room or at the nurses
station. CMS Ex. 23, at 1. The alarm on Resident 3’s wheelchair had a cut wire, so when
he stood up, the alarm did not sound. /d. at 2. Resident 4 was supposed to have a alarm
on her bed and chair. The alarm was not in place, and the pad sensor and cord on the bed
were not connected to anything. The alarm’s sensor box was found in Resident 4’s
wheelchair, which was in the hall. Jd. at 3. Resident 5 was supposed to have a alarm on
his bed and on his wheelchair. The alarm on Resident 5’s bed was not connected to
anything, and when the facility’s maintenance man shook the sensor box, he said that it
sounded as if it had broken parts in it. When staff assisted Resident 5 to his wheelchair,
no alarm was placed on the wheelchair. CMS Ex. 1, at 4. Resident 6’s bed alarm did not
sound when tested. /d. Resident 7’s bed alarm did not sound when tested. Jd.

I need not find that R1’s chair was not in safe working condition to determine that the
facility was not in substantial compliance with this requirement.’ I find that the facility
did not maintain all essential mechanical, electrical, and patient care equipment in safe
operating condition. Moreover, the alarms that were not working properly would not
have constituted adequate assistance devices as required by 42 C.F.R. § 483.25(h)(2).

2. The facility did not provide an adequate level of supervision or
assistance devices to prevent accidents as required by 42 C.F.R.
§ 483.25(h)(2).

A facility must take reasonable steps to ensure that “[e]ach resident receives adequate
supervision and assistance devices to prevent accidents.” 42 C.F.R. § 483.25(h)(2);
Windsor Health Care Center, DAB No. 1902, at 5 (2003); Asbury Center at Johnson
City, DAB No. 1815, at 12 (2002); Koester Pavilion, DAB No. 1750, at 24 (2000);
Woodstock Care Center, DAB No. 1726, at 25 (2000). The facility must anticipate
potential accidents and take steps to prevent them (increased supervision or the use of
assistance devices); Guardian Health Care Center, DAB No. 1943, at 18 (2004). A
facility is allowed flexibility in choosing the methods it uses to prevent accidents, but the
chosen methods must constitute an “adequate” level of supervision. Windsor, DAB No.
1902, at 5; see also Windsor, DAB No. 1902, at 16-17; Woodstock, DAB No. 1726, at 25-
30 (section 483.25(h)(2) imposes on facilities an affirmative duty designed to achieve
favorable outcomes “to the highest practicable degree.”).

' Facility documents indicate that Petitioner had been experiencing problems with
the alarms. On February 12, 2005, R1 fell. His alarm was in place, but it was not
working at the time of the incident and the alarm did not sound. That alarm was replaced.
CMS Ex. 18, at 10-11.
7

Here, the facility did not anticipate the potential for accidents and take reasonable steps to
ensure that each resident received adequate assistance devices and supervision to prevent
accidents as required by 42 C.F.R. § 483.25(h)(2).

While no previous incident involved identical circumstances, R1 had attempted on several
occasions before March 1, 2005, to escape his wheelchair and bed and had injured
himself doing so. CMS Ex. 5, at 2; CMS Ex. 6; CMS Ex. 18, at 14-15, 16, 18-19, 20-21.
On February 17, 2005, R1 got out of the rear-closing seatbelt on the floor. CMS Ex. 18,
at 16, 20. On February 18, 2005, R1 was found on the floor with his wheelchair on top of
him and with the rear-closing seatbelt still on.2 CMS Ex. 2, at 5; CMS Ex. 18, at 20; Tr.
78-79. As surveyor Ann Yates, R.N., testified, it is not uncommon for residents to slip
down in their wheelchairs.’ It is uncommon for residents to be strangled by their
restraints, but that does not make it unforeseeable. Tr. 81:2-18. The nurses notes show
that R1 often tried to get out of his wheelchair, and Petitioner intended the restraint in
question to address R1’s history of falls. CMS Ex. 2, at 5.

The facility was aware of R1’s restlessness and it was trying to address the problem. Tr.
22:1-6. It should have anticipated and planned for his attempts to get out of his
wheelchair with the restraint in place, especially after the incidents on February 17 and
18, 2005. The facility could have used different assistance devices, or it could have
planned for R1 to have a higher level of supervision when he was awake at night.

However, I need not find that the supervision of R1 or the assistance devices provided to
him were inadequate to find that the facility was not in substantial compliance with this
requirement: as I have pointed out above, several other assistance devices provided by
the facility were not adequate simply because they were non-functional or not installed.
As discussed above, several of the residents in the facility had personal alarms on their
beds or chairs that did not function properly. An alarm that does not sound is not an
adequate assistance device. See Lake Shore Inn Nursing Home, Inc., DAB CR1361, at 6
(2005); Heritage Park Nursing Center, DAB CR1051, at 29 (2003).

? This incident occurred after the facility had added the anti-tip device to the
wheelchair. A facility investigation report says the device was ineffective and that it
“bent under pressure and also allows chair to tip too far before stopping.” CMS Ex. 18, at
21.

* During the hearing, Ann Yates, R.N, testified that it is not unusual for residents
to slip under seatbelts in wheelchairs. She said, “residents frequently slip out of their
chairs .. . they’re either restless, and they wiggle, and they get down under a seat belt, or
some other device, or they — you know, if you’ve had a stroke or something like that, and
you don’t have good control of your body, it’s possible that you could slip down under a
seat belt or some other device.” Tr. 81:10-18.
8

While a facility’s duty of care owed to its residents is not one of strict liability, the facility
must provide adequate supervision and assistance devices to prevent accidents.

Crestview Manor, CR1350 (2005); Windsor, DAB No. 1902, at 5. Neither were present
here. For the reasons discussed above, I find that the facility did not provide an adequate
level of supervision to prevent accidents, as required by 42 C.F.R. § 483.25(h)(2) (Tag
F324).

3. Facility staff left R1 unattended for a prolonged period of time after
finding him on the floor with a seatbelt around his neck still attached to
his wheelchair, violating the quality of care regulation 42 C.F.R. § 483.25
(Tag F698).

Under the Act and the “quality of care” regulation, each resident must receive and the
facility must provide the necessary care and services to attain or maintain the highest
practicable physical, mental and psychosocial well-being, in accordance with the
comprehensive assessment and plan of care. Act § 1819(b); 42 C.F.R. § 483.25.

This deficiency was based on CMS’s determination that facility staff left R1 unattended
for a prolonged period of time after he was found on the floor being strangled by the rear-
closing seatbelt which was still attached to his wheelchair. CMS Ex. 1, at 6-7. CMS
established its prima facie case on this point. Petitioner contends that CMS cannot prove
how much time elapsed between the CNA discovering R1 and the seatbelt being cut. P.
Cl. Br. at 15. Although the evidence does not show precisely how much time elapsed
between the CNA finding R1 on the floor and a nurse arriving to cut the seatbelt, if CNA
Staggs had immediately shouted for help when she found R1, the time would have been
close to zero. This is a close case, but because the burden is on Petitioner to rebut CMS’s
prima facie case, and Petitioner has not been able to do so by a preponderance of the
evidence, I find that Petitioner was not in substantial compliance with this requirement.

The CNA did not respond properly to the incident. Petitioner argues that the CNA’s
response was appropriate because she did not recognize the situation as an emergency,
but appears to concede that if she had recognized the event as an emergency, then her
response would have been wrong. P. Cl. Br. at 19. I do not find this to be a credible
argument, especially considering that when the CNA found R1 he was being strangled by
his restraint and she reported that she panicked.’ See CMS Ex. 5, at 8. Even if I were to

+ As Ann Yates, RN. testified, “I think [CNA Staggs] recognized that it was an
emergency based, on the fact that she tried to get the seat belt from around his neck. ...
[Y]ou wouldn’t need to be a certified nursing assistant or a nurse to know that’s a very
dangerous situation.” Tr. 89:18-23. Petitioner casts the CNA’s subsequent actions as an

(continued...)
9

find this argument to be credible, it does not help Petitioner’s case. If the facility’s
actions, or inactions, caused or were likely to cause serious harm to R1, immediate
jeopardy existed. If the CNA could not be expected to recognize an emergency situation,
the facility should have hired other professionals who could recognize emergency
situations to supervise the residents.

To rebut CMS’s determination that R1 was left for a prolonged period of time, Petitioner
offered the testimony ofa nurse, Elsie Fouchard, R.N. However, R.N. Fouchard is only
able to testify as to her own observations of R1, which covered a period of 10 to 15
minutes. Tr. 181:2-182:1. When someone is not able to breathe, even one or two minutes
is a prolonged and inherently perilous period of time to be left alone.

Petitioner also argues that CMS should adopt the state agency’s Informal Dispute
Resolution (IDR) decision, in which the state agency recommended deleting the
immediate jeopardy finding. However, as the Board has observed, “the Act clearly
provides that a state’s role in the enforcement process is merely to recommend the
imposition of remedies . . . the Secretary is the ultimate decision-maker.” Bergen
Regional Medical Center, DAB No. 1832 (2002); see Act §§ 1819(h)(1) and (2); 42
C.F.R. § 488.11(a). CMS is not bound to accept the IDR resolution in reaching its
determinations to cite Petitioner, and I am not bound by those IDR resolutions here.

Based on my review of all of the evidence before me on this issue, I find that the facility
did not provide the necessary care and services to attain or maintain the highest
practicable physical, mental and psychosocial well-being, in accordance with the
comprehensive assessment and plan of care as required by 42 C.F.R. § 483.25 (Tag
F698). This deficiency posed a “greater risk to resident health or safety than the potential
for causing minimal harm.” 42 C.F.R. § 488.301. CMS established a prima facie case
and Petitioner did not successfully rebut it by a preponderance of the evidence.

B. CMS’s determination that for one day the facility’s deficiencies posed
immediate jeopardy to resident health and safety was not clearly erroneous.

I next consider whether CMS’s immediate jeopardy finding was “clearly erroneous.”
CMS’s determination as to the level of a facility’s noncompliance, including a finding of
immediate jeopardy, must be upheld unless it is “clearly erroneous.” 42 C.F.R.

§ 498.60(c). The Board has observed that the “clearly erroneous” standard imposes a
“heavy burden” on facilities to show that no immediate jeopardy exists, and has sustained

4(...continued)
indication that she did not view the situation as an emergency, but this characterization of
the facts is not enough to rebut CMS’s prima facie case.
10

determinations of immediate jeopardy where CMS presented evidence “from which
“‘[oJne could reasonably conclude’ that immediate jeopardy exists.” Barbourville Nursing
Home, DAB No. 1962, at 11 (2005) (citing Florence Park Care Center, DAB No. 1931,
at 27-28 (2004) (citing Koester Pavilion, DAB No. 1750 (2000)); see also 42 C.F.R.

§ 498.3(d)(10).

Petitioner offers evidence to show that it properly responded to R1, but it has not met its
heavy burden to show that CMS’s determination — that the facility’s noncompliance
“caused, or [was] likely to cause, serious injury, harm, impairment or death to a
resident”— was clearly erroneous. See 42 C.F.R. § 488.301.

Petitioner argues that CMS is not able to prove how long R1 was left unsupervised after
CNA Staggs found him. However, the burden is on Petitioner to rebut CMS’s prima
facie case, and it has only presented evidence showing that its response was appropriate
after the LPN arrived. CMS based the deficiency on the CNA’s actions, not the LPN’s
actions. See CMS Ex. 1, at 6-7 (deficiency cited because R1 left unattended for a
prolonged period of time after staff found him). As discussed above, I found that the
facility was not able to rebut CMS’s prima facie case that R1 was left unsupervised for a
prolonged period of time.

I therefore find and conclude that CMS’s finding — that for one day the deficiency posed
immediate jeopardy to resident health and safety — was not “clearly erroneous.”

C. The proposed CMP of $3100 per day on March 4, 2005, and a per-day CMP of $50
from March 5 through March 22, 2005, is reasonable.

In determining the amount of the CMP, the following factors, specified at 42 C.F.R.

§ 488.438(f), must be considered: (1) the facility’s history of noncompliance, including
repeated deficiencies; (2) the facility’s financial condition; (3) the factors specified at 42
C.F.R. § 488.404; and (4) the facility’s degree of culpability, which includes neglect,
indifference, or disregard for resident care, comfort, or safety. However, the absence of
culpability is not a mitigating factor.

Petitioner argues that there was no immediate jeopardy, and therefore, the CMP is
unreasonable. However, I have found that immediate jeopardy existed for one day. By
law, the minimum per-day penalty for periods of immediate jeopardy is $3050, and the
minimum per-day penalty for periods of noncompliance that do not amount to immediate
jeopardy is $50. If CMS had imposed the lowest CMP permitted by the regulations for
the period of immediate jeopardy, it would be presumptively reasonable. See Century
Care of Crystal Coast, DAB No. 2076, at 25-26 (2007); Wisteria Care Center, 1892, at
11 (2003); Hermina Traeye Memorial Nursing Home, DAB No. 1810 (2002); Woodstock,
DAB No. 1726, at 43 (2000) (finding that a $3050 per-day CMP based on a finding of
11

immediate jeopardy was reasonable because CMS imposed the lowest per-day CMP
possible under the regulations). Here, the per-day CMP for immediate jeopardy is only
$50 higher than the statutory minimum, and I find that to be reasonable. Because CMS
imposed the lowest per-day CMP for the remaining days of noncompliance, I am without
the discretion to set aside or reduce it. 42 C.F.R. § 488.438(a) and (e)(1); see also Alden
Town Manor Rehabilitation & HCC, DAB No. 2054, at 30-31 (2006) (“[t]he ALJ (and
here the Board) is prohibited from setting or reducing a CMP amount to zero, which
effectively means that the minimal CMP amount permissible where . . . a basis has been
found for imposing a remedy and CMS has selected a CMP, is $50 per day.”).

VI. Conclusion

For the reasons discussed above, I affirm CMS’s determination to impose a per-day CMP
in the amount of $3100 for March 4, 2005, and a per-day CMP of $50 from March 5
through March 22, 2005.

/s/
Richard J. Smith
Administrative Law Judge

